DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 December 2020 [hereinafter Response] has been entered, where:
Claims 1, 3, and 6-9 have been amended.
Claims 2 and 5 have been cancelled.
Claims 1, 3, 4, and 6-9 are pending.
Claims 1, 3, 4, and 6-9 are rejected.
Examiner notes a claim of foreign priority is made to Japanese Application No. 2016-192482 having a filing date of 30 September 2016, and that a certified copy of the foreign filed application was filed in the prosecution wrapper of the instant application on 29 June 2017.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claim 1, 3, 4, and 6-9 is rejected under 35 U.S.C. § 103 as being unpatentable over Amin et al., “Single-layered Complex-Valued Neural Network for Real-Valued Classification Problems,” University of Fukui (2009), Dissertation [hereinafter Amin] in view of Hirose et al., “Generalization Characteristics of Complex-Value Feedforward Neural Networks in Relation to Signal Coherence,” IEEE Transactions on Neural Networks & Learning Systems (2012) [hereinafter Hirose 2012].
Regarding claim 1, Amin teaches [a]n information processing device (Amin, abstract) comprising:
an estimation unit that receives multidimensional data as an input thereof, and that processes the multidimensional data using a neural network (Amin at p. 4, “1. Introduction,” last paragraph, teaches [t]o solve n-class problems, we considered a single-layered CVNN (without hidden layer) consisting of n CVNs described above, and formulated the learning and classification scheme (that is, an estimation unit that receives multidimensional data as an input thereof, and that processes the multidimensional data using a neural network) that includes,
* * *
and a transformation layer that is connected between the complex-valued network and the real-valued network (Amin at p. 5, “2. Complex-valued neuron (CVN) model,” first paragraph, teaches [a]s illustrated in Fig. 1:

    PNG
    media_image1.png
    393
    644
    media_image1.png
    Greyscale

see also Amin at p. 34, “Figure Captions,” which teaches that Figure 1 is a model of a complex neuron . . . that maps the complex-valued internal state to a real-valued output y), the transformation layer 
receiving an output of the complex-valued network from the complex-valued network, dividing the output of the complex-valued network into two portions that are respectively obtained from a real part and an imaginary part thereof, and outputting each of the two portions to the real-valued network as an input thereof (Amin at p. 10, “4.1 Two-Input Boolean Problems,” first paragraph, teaches [a] RVN can solve only linearly separable problems since it gives a straight line as a decision boundary. . . . But a CVN with the proposed activation functions saturates in four regions and thus can achieve higher classification ability. . . . Inputs x1 and x2 in Table 1 show the input values of phase encoding discussed in section 2.1:

    PNG
    media_image2.png
    392
    389
    media_image2.png
    Greyscale

. . . . After training the neuron, the net-input for each input pattern should produce the output near the desired output value shown in Table 1 by the mapping of                         
                            y
                            =
                            
                                
                                    f
                                
                                
                                    C
                                    →
                                    R
                                
                            
                            (
                            z
                            )
                            )
                        
                    , to thereby transform the output of the complex-valued network into the input of the real-valued network (Amin at p. 4, “1. Introduction,” first full paragraph, teaches activation functions that map (that is, mapping is a transformation layer . . . to thereby transform) complex values to real-valued outputs. The role of the activation functions is to divide the net-input (sum of weighted inputs) space into multiple regions representing the classes. Both the proposed activation functions are differentiable with respect to real and imaginary parts of the net-input (that is, a transformation layer that is connected between the complex-valued network and the real-valued network, the transformation layer receiving an output of the complex-valued network from the complex-valued network, dividing the output of the complex-valued network into two portions that are respectively obtained from a real part and an imaginary part, to thereby transform the output of the complex-valued network into the input of the real-valued network)), a dimension of the input of the real valued network being lower than a dimension of the output of the complex-valued network (Amin at p. 9, “3. Learning Rule,” first partial paragraph, teaches an m-n CVNN, where m and n are the numbers of inputs and outputs, respectively [in which X is] an m dimensional complex-valued input vector (that is, a dimension of the output of the complex-valued network) . . . and the output yk of the kth neuron (that is, a dimension of the input of the real valued network being lower)).
	Though Amin teaches the features of complex-valued neural networks with complex-valued neurons, real-valued neural networks with real-valued neurons, Amin, however, does not explicitly teach -
* * *
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value,
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value, and 
* * *
But Hirose 2012 teaches -
* * *
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value (Hirose 2012, left column of p. 541, “I. Introduction,” second paragraph, teaches [r]esearch on general [complex-valued neural networks (CVNN) has revealed various aspects of their dynamics. It is true that a complex number is represented by a pair of real numbers, namely, real and imaginary parts, or amplitude and phase), and
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value (Hirose 2012, right column of p. 541, “I. Introduction,” second full paragraph, teaches [r]egarding real-valued networks, basically we construct a double-input terminal double-output neuron RVNN with full connections between layers, which also processes real and imaginary signals in a bivariate manner), and
* * *
Amin and Hirose 2012 are from the same or similar field of endeavor. Amin teaches a transformation of a complex-valued input to a real-valued output. Hirose 2012 teaches the generalization characteristics of complex-valued and real-valued feedforward neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Amin pertaining to complex-valued inputs to real-valued outputs with the CVNN having complex-valued neurons and the RVNN having real-valued neurons of Hirose 2012.
The motivation for doing so is that generalization is one of the features most useful and specific to neural networks for function approximation such as filtering and interpolation. (Hirose 2012, right column of p. 541, first full paragraph).
Regarding claim 3, the combination of Amin and Hirose 2012 teaches all of the limitations of claim 1, as described above. 

But Hirose 2012 teaches wherein the neural network further includes
the complex-valued network (Hirose 2012, left column of p. 541, Section I, second paragraph, teaches [r]esearch on general [complex-valued neural networks (CVNN) has revealed various aspects of their dynamics. It is true that a complex number is represented by a pair of real numbers, namely, real and imaginary parts, or amplitude and phase) is constituted by at least one layer including an input layer (Hirose 2012 Fig. 2 & caption teaches [b]asic construction of complex- and real-valued feedforward neural networks (that is constituted by at least one layer including an input layer)) and
the real-valued network (Hirose 2012, right column of p. 541, “I. Introduction,” second full paragraph, teaches [r]egarding real-valued networks, basically we construct a double-input terminal double-output neuron RVNN with full connections between layers, which also processes real and imaginary signals in a bivariate manner) is constituted by at least one layer including an output layer (Hirose 2012 Fig. 2 & caption teaches [b]asic construction of complex- and real-valued feedforward neural networks (that is constituted by at least one layer including an output layer)).

Regarding claim 4, the combination of Amin and Hirose 2012 teaches all of the limitations of claim 3, as described above. 
Hirose 2012 teaches wherein -
the transformation layer propagates error information in the real-valued network backward to the complex-valued network (Hirose 2012, Fig. 3, teaches:

    PNG
    media_image3.png
    337
    604
    media_image3.png
    Greyscale

Hirose 2012, right column of p. 542, “C. Forward Processing and Learning Dynamics”, first paragraph, teaches [i]n a CVNN, we employ . . . the teacher-signal-backpropagation learning process; Hirose 2012, left column of p. 543, “C. Forward Processing and Learning Dynamics”, first full paragraph, teaches Fig. 3 is a diagram to explain the supervised learning process . . . for which we employ the teach-signal backpropagation learning. We define an error function E to obtain the dynamics (that is, the transformation layer propagates error information in the real-valued network backward to the complex-valued network)).
Regarding claim 6, Amin teaches [a]n information processing device (Amin, abstract) comprising:
an estimation unit that receives multidimensional data an input thereof, and that processes the multidimensional data using a neural network (Amin at p. 4, “1. Introduction,” last paragraph, teaches [t]o solve n-class problems, we considered a single-layered CVNN (without hidden layer) consisting of n CVNs described above, and formulated the learning and classification scheme (that is, an estimation unit that receives multidimensional data as an input thereof, and that processes the multidimensional data using a neural network)) that includes 
* * *
and a transformation layer that is connected between the complex-valued network and the real-valued network (Amin at p. 5, “2. Complex-valued neuron (CVN) model,” first paragraph, teaches [a]s illustrated in Fig. 1:

    PNG
    media_image1.png
    393
    644
    media_image1.png
    Greyscale

the neuron, therefore, first sums up the weighted complex-valued inputs and the threshold value to represent its internal state for the given input pattern, and then the weighted sum is fed to an activation function which maps the internal state (complex-valued weighted sum) to a real value; see also Amin at p. 34, “Figure Captions,” which teaches that Figure 1 is a model of a complex neuron . . . that maps the complex-valued internal state to a real-valued output y), the transformation layer
receiving an output of the complex-valued network from the complex-valued network,
dividing the output of the complex-valued network into two portions that are respectively obtained from a phase and an amplitude thereof, and 
outputting each of the two portions to the real-valued network as an input thereof (Amin at p. 10, “4.1 Two-Input Boolean Problems,” first paragraph, teaches [a] RVN can solve only linearly separable problems since it gives a straight line as a decision boundary. . . . But a CVN with the proposed activation functions saturates in four regions and thus can achieve higher classification ability. . . . Inputs x1 and x2 in Table 1 show the input values of phase encoding discussed in section 2.1:

    PNG
    media_image2.png
    392
    389
    media_image2.png
    Greyscale

. . . . After training the neuron, the net-input for each input pattern should produce the output near the desired output value shown in Table 1 by the mapping of                         
                            y
                            =
                            
                                
                                    f
                                
                                
                                    C
                                    →
                                    R
                                
                            
                            (
                            z
                            )
                            )
                        
                    to thereby transform the output of the complex-valued network into the input of the real-valued network (Amin at p. 4, “1. Introduction,” first full paragraph, teaches activation functions that map (that is, mapping is a transformation layer . . . to thereby transform) complex values to real-valued outputs. The role of the activation functions is to divide the net-input (sum of weighted inputs) space into multiple regions representing the classes. Both the proposed activation functions are differentiable with respect to real and imaginary parts of the net-input (that is, a transformation layer that is connected between the complex-valued network and the real-valued network, the transformation layer receiving an output of the complex-valued network from the complex-valued network, dividing the output of the complex-valued network into two portions that are respectively obtained from a real part and an imaginary part, to thereby transform the output of the complex-valued network into the input of the real-valued network)), a dimension of the input of the real valued network being lower than a dimension of the output of the complex-valued network (Amin at p. 9, “3. Learning Rule,” first partial paragraph, teaches an m-n CVNN, where m and n are the numbers of inputs and m dimensional complex-valued input vector (that is, a dimension of the output of the complex-valued network) . . . and the output yk of the kth neuron (that is, a dimension of the input of the real valued network being lower)).
Though Amin teaches the features of complex-valued neural networks with complex-valued neurons, real-valued neural networks with real-valued neurons, Amin, however, does not explicitly teach -
* * *
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value,
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value, 
* * *
But Hirose 2012 teaches -
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value,(Hirose 2012, left column of p. 541, “I. Introduction,” second paragraph, teaches [r]esearch on general [complex-valued neural networks (CVNN) has revealed various aspects of their dynamics. It is true that a complex number is represented by a pair of real numbers, namely, real and imaginary parts, or amplitude and phase) and
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value (Hirose 2012, right column of p. 541, “I. Introduction,” second full paragraph, teaches [r]egarding real-valued networks, basically we construct a double-input terminal double-output neuron RVNN with full connections between layers, which also processes real and imaginary signals in a bivariate manner) , and
* * *
Amin and Hirose 2012 are from the same or similar field of endeavor. Amin teaches a transformation of a complex-valued input to a real-valued output. Hirose 2012 teaches the generalization characteristics of complex-valued and real-valued feedforward neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Amin pertaining to complex-valued inputs to real-valued outputs with the CVNN having complex-valued neurons and the RVNN having real-valued neurons of Hirose 2012.
The motivation for doing so is that generalization is one of the features most useful and specific to neural networks for function approximation such as filtering and interpolation. (Hirose 2012, right column of p. 541, first full paragraph).
Regarding claim 7, the combination of Amin and Hirose 2012 teaches all of the limitations of claim 6, as described above.
Amin teaches -
wherein,
on the basis of a sine wave and a cosine wave, the transformation layer further divides the portion that is obtained from the phase, and transforms said portion into the dimension corresponding to the input of the real-valued network (Amin at p. 6, “2.1 Phase encoding of the inputs,” first partial paragraph, teaches .
But Amin teaches -
wherein,
on the basis of a sine wave and a cosine wave, the transformation layer further divides the portion that is obtained from the phase, and transforms said portion into the dimension corresponding to the input (Amin at p. 6, “2.1 Phase encoding of the inputs,” first partial paragraph, teaches mapping for each element of the vector X can be done by the following transformation:                         
                            z
                            =
                            
                                
                                    e
                                
                                
                                    i
                                    φ
                                
                            
                            =
                            c
                            o
                            s
                            φ
                            +
                            i
                            s
                            i
                            n
                            φ
                        
                     (that is, on the basis of a sine wave and a cosine wave, the transformation layer further divides the portion that is obtained from the phase, and transforms said portion into the dimension corresponding to the input); see also Amin, Table 1 & Fig. 1).
Regarding claim 8, Amin teaches [a]n information device comprising:
an estimation unit that receives multidimensional data as an input thereof, and that processes the multidimensional data using a neural network (Amin at p. 4, “1. Introduction,” last paragraph, teaches [t]o solve n-class problems, we considered a single-layered CVNN (without hidden layer) consisting of n CVNs described above, and formulated the learning and classification scheme (that is, an estimation unit that receives multidimensional data as an input thereof, and that processes the multidimensional data using a neural network) that includes
* * *
and a transformation layer that is connected between the complex-valued network and the real-valued network (Amin at p. 5, “2. Complex-valued neuron (CVN) model,” first paragraph, teaches [a]s illustrated in Fig. 1:

    PNG
    media_image1.png
    393
    644
    media_image1.png
    Greyscale

the neuron, therefore, first sums up the weighted complex-valued inputs and the threshold value to represent its internal state for the given input pattern, and then the weighted sum is fed to an activation function which maps the internal state (complex-valued weighted sum) to a real value; see also Amin at p. 34, “Figure Captions,” which teaches that Figure 1 is a model of a complex neuron . . . that maps the complex-valued internal state to a real-valued output y), the transformation layer
receiving an output of the complex-valued network from the complex-valued network,
dividing the output of the complex-valued network into a number of portions on the basis of the phase, and
outputting each of the number of portions to the real-valued network as an input thereof (Amin at p. 10, “4.1 Two-Input Boolean Problems,” first paragraph, teaches [a] RVN can solve only linearly separable problems since it gives a straight line as a decision boundary. . . . But a CVN with the proposed activation functions saturates 1 and x2 in Table 1 show the input values of phase encoding discussed in section 2.1:

    PNG
    media_image2.png
    392
    389
    media_image2.png
    Greyscale

. . . . After training the neuron, the net-input for each input pattern should produce the output near the desired output value shown in Table 1 by the mapping of                         
                            y
                            =
                            
                                
                                    f
                                
                                
                                    C
                                    →
                                    R
                                
                            
                            (
                            z
                            )
                            )
                        
                    , to thereby transform the output of the complex-valued network into the input of the real-valued network (Amin at p. 4, “1. Introduction,” first full paragraph, teaches activation functions that map (that is, mapping is a transformation layer . . . to thereby transform) complex values to real-valued outputs. The role of the activation functions is to divide the net-input (sum of weighted inputs) space into multiple regions representing the classes. Both the proposed activation functions are differentiable with respect to real and imaginary parts of the net-input (that is, a transformation layer that is connected between the complex-valued network and the real-valued network, the transformation layer receiving an output of the complex-valued network from the complex-valued network, dividing the output of the complex-valued network into two portions that are respectively obtained from a real part and an imaginary part, to thereby transform the output of the complex-valued network into the input of the real-valued network)), a dimension of the input of the real valued network being lower than a dimension of the output of the complex-valued network (Amin at p. 9, “3. Learning Rule,” first partial paragraph, teaches an m-n CVNN, where m and n are the numbers of inputs and outputs, respectively [in which X is] an m dimensional complex-valued input vector (that is, a dimension of the output of the complex-valued network) . . . and the output yk of the kth neuron (that is, a dimension of the input of the real valued network being lower)).
Though Amin teaches the features of complex-valued neural networks with complex-valued neurons, real-valued neural networks with real-valued neurons, Amin, however, does not explicitly teach -
* * *
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value,
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value, and 
* * *
But Hirose 2012 teaches -
* * *
a complex-valued network including at least one complex-valued neuron, each of the at least one complex-valued neuron having an input and an output thereof that are each a complex value,(Hirose 2012, left column of p. 541, “I. Introduction,” second paragraph, teaches [r]esearch on general [complex-valued neural networks (CVNN) has revealed various aspects of their dynamics. It is true that a and
a real-valued network including at least one real-valued neuron, each of the at least one real-valued neuron having an input and an output thereof that are each a real value (Hirose 2012, right column of p. 541, “I. Introduction,” second full paragraph, teaches [r]egarding real-valued networks, basically we construct a double-input terminal double-output neuron RVNN with full connections between layers, which also processes real and imaginary signals in a bivariate manner) , and
* * *
Amin and Hirose 2012 are from the same or similar field of endeavor. Amin teaches a transformation of a complex-valued input to a real-valued output. Hirose 2012 teaches the generalization characteristics of complex-valued and real-valued feedforward neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Amin pertaining to complex-valued inputs to real-valued outputs with the CVNN having complex-valued neurons and the RVNN having real-valued neurons of Hirose 2012.
The motivation for doing so is that generalization is one of the features most useful and specific to neural networks for function approximation such as filtering and interpolation. (Hirose 2012, right column of p. 541, first full paragraph).
Regarding claim 9, Amin teaches [a]n information processing method using a neural network constituted by single- or multi-dimensional neurons to which multidimensional data is input, the neural network including a complex-valued neuron, a Amin, Abstract), the information processing method comprising:
a complex-valued network including at least one complex-valued neuron (Amin at p. 8, “3. Learning Rule,” first partial paragraph, teaches a CVNN consisted of multiple CVNs (that is, a complex-valued network including at least one complex-valued neuron)),
a real-valued network including at least one real-valued neuron (Amin at p. 4, “1. Introduction,” last paragraph, teaches a conventional two-layered . . . real-valued neural network (RVNN); Amin at p. 10, “4.1 Two-input Boolean Problems,” first paragraph, [a] RVN can solve only linearly separable problems since it gives a straight line as a decision boundary (that is, a real-valued network including at least one real-valued neuron)), and
a transformation layer being connected between the complex-valued network and the real-valued network (Amin at p. 5, “2. Complex-valued neuron (CVN) model,” first paragraph, teaches [a]s illustrated in Fig. 1:

    PNG
    media_image1.png
    393
    644
    media_image1.png
    Greyscale

the neuron, therefore, first sums up the weighted complex-valued inputs and the threshold value to represent its internal state for the given input pattern, and then the see also Amin at p. 34, “Figure Captions,” which teaches that Figure 1 is a model of a complex neuron . . . that maps the complex-vlaued internal state to a real-valued output y), wherein
* * *
the information processing method comprising:
receiving an output of the complex-valued network from the complex-valued network,
dividing, by the transformation layer, an output of the complex-valued network into two portions that respectively obtained from a real part and an imaginary part thereof, 
outputting each of the two portions to the real-valued network as an input thereof (Amin at p. 10, “4.1 Two-Input Boolean Problems,” first paragraph, teaches [a] RVN can solve only linearly separable problems since it gives a straight line as a decision boundary. . . . But a CVN with the proposed activation functions saturates in four regions and thus can achieve higher classification ability. . . . Inputs x1 and x2 in Table 1 show the input values of phase encoding discussed in section 2.1:

    PNG
    media_image2.png
    392
    389
    media_image2.png
    Greyscale

                        
                            y
                            =
                            
                                
                                    f
                                
                                
                                    C
                                    →
                                    R
                                
                            
                            (
                            z
                            )
                            )
                        
                    , to thereby transform, by the transformation layer, the output of the complex-valued network into the input of the real-valued network (Amin at p. 4, “1. Introduction,” first full paragraph, teaches activation functions that map (that is, mapping is a transformation layer . . . to thereby transform) complex values to real-valued outputs. The role of the activation functions is to divide the net-input (sum of weighted inputs) space into multiple regions representing the classes. Both the proposed activation functions are differentiable with respect to real and imaginary parts of the net-input (that is, a transformation layer that is connected between the complex-valued network and the real-valued network, the transformation layer receiving an output of the complex-valued network from the complex-valued network, dividing the output of the complex-valued network into two portions that are respectively obtained from a real part and an imaginary part, to thereby transform the output of the complex-valued network into the input of the real-valued network)), a dimension of the input of the real valued network being lower than a dimension of the output of the complex-valued neuron network(Amin at p. 9, “3. Learning Rule,” first partial paragraph, teaches an m-n CVNN, where m and n are the numbers of inputs and outputs, respectively [in which X is] an m dimensional complex-valued input vector (that is, a dimension of the output of the complex-valued network) . . . and the output yk of the kth neuron (that is, a dimension of the input of the real valued network being lower)).
Amin teaches the features of complex-valued neural networks with complex-valued neurons, real-valued neural networks with real-valued neurons, Amin, however, does not explicitly teach -
* * *
each of the at least one complex-valued neuron has an input and an output thereof that are each a complex value, and
each of the at least one real-valued neuron has an input and an output thereof that are each a real value,
* * *
But Hirose 2012 teaches -
* * *
each of the at least one complex-valued neuron has an input and an output thereof that are each a complex value (Hirose 2012, left column of p. 541, “I. Introduction,” second paragraph, teaches [r]esearch on general [complex-valued neural networks (CVNN) has revealed various aspects of their dynamics. It is true that a complex number is represented by a pair of real numbers, namely, real and imaginary parts, or amplitude and phase), and
each of the at least one real-valued neuron has an input and an output thereof that are each a real value (Hirose 2012, right column of p. 541, “I. Introduction,” second full paragraph, teaches [r]egarding real-valued networks, basically we construct a double-input terminal double-output neuron RVNN with full connections between layers, which also processes real and imaginary signals in a bivariate manner),
* * *
Amin and Hirose 2012 are from the same or similar field of endeavor. Amin teaches a transformation of a complex-valued input to a real-valued output. Hirose 2012 teaches the generalization characteristics of complex-valued and real-valued feedforward neural networks. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Amin pertaining to complex-valued inputs to real-valued outputs with the CVNN having complex-valued neurons and the RVNN having real-valued neurons of Hirose 2012.
The motivation for doing so is that generalization is one of the features most useful and specific to neural networks for function approximation such as filtering and interpolation. (Hirose 2012, right column of p. 541, first full paragraph).
Response to Arguments
7. 	Applicant' s arguments with respect to claims 1, 3-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(B.K. Tripathi, “High Dimensional Neurocomputing,” Studies in Computational Intelligence Vol. 571 (2015)) teaches high-dimensional neural networks and real-valued neural networks.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184